DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/007655 02/27/2019
FOREIGN APPLICATIONS
JAPAN 2018-035943 02/28/2018
JAPAN 2018-205325 10/31/2018
Applicant's election with traverse of Group II in the reply filed on January 7, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all of the inventions together.  This is not found persuasive.  Because the instant application is a national stage application submitted under 35 U.S.C. 371, the Unity of Invention practice in MPEP § 1850 and MPEP § 1893.03(d) was followed, not restriction practice.  Thus, the criteria for burden stated in MPEP § 803 for national applications filed under 35 U.S.C. 111(a) does not apply.  (MPEP § 801).
Regarding Sato, Applicant argues that the stability of the crosslinked product needed to be improved, and that the crosslinked group formed by the photoreaction was not sufficiently formed.  This argument is not persuasive because the claims do not require any particular stability, and any formation of the crosslinked product anticipates the claims.  


Applicant requested that the restriction of Groups I-III be reconsidered.  The examiner agrees to withdrawn the restriction requirement with respect to Groups I-III.
The restriction requirement is still deemed proper and is made FINAL with respect to Groups III and IV.
Claims 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 7, 2022.
The elected species Ex6-b is allowable.  The search was expanded to formulae (I), (II-L-1), and (II-L-2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is drawn to a method, but does not recite any positive, active steps.  MPEP 2173.05(q) states:  “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.”  MPEP also states that a claim was held to be indefinite because it merely recited a use without any active, positive steps delimiting how the use was actually practiced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4-5, 7, 15-16, 18, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2004/0076811 A1, April 22, 2004, cited on IDS).
Sato teaches a method wherein aminopropyl cinnamate was introduced into 3% of the carboxyl groups of sodium alginate (MW 40,000) [0072].  This reaction results in the compound of formula (I) where Ar is phenyl, X is O, and A is C3.  The product was irradiated with light using a high-pressure mercury lamp, thereby obtaining a photo-crosslinked alginic acid sponge [0072].  This product is inherently a compound of formula (II-L-1) or (II-L-2) in claim 5.  The sponge can be considered a medical material.  The sponge exhibits a good affinity to a living organism [0020], so it is considered to have biocompatibility.  The light used for photo-crosslinking is ultraviolet light [0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2004/0076811 A1, April 22, 2004, cited on IDS).
Sato teaches as set forth above, but the molecular weight of the exemplified alginate is lower than what is recited in claim 3.  
Sato also teaches that the molecular weight of polysaccharides used in the process have a molecular weight of usually 2,000 to 3,000,000 [0021].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare alginic acid derivatives having the claimed molecular weight range.  The claimed range and Sato’s range overlap.  MPEP 2144.05 states that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05 also states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."

s 8-9, 11-14, 19-20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2004/0076811 A1, April 22, 2004, cited on IDS) in view of Samorezov (Bioconjugate Chem. 2015, 26, 1339-1347).
Sato teaches a photocrosslinked alginate as set forth above, but does not teach that the alginic acid derivative is also subjected to ionic crosslinking with a divalent metal ion.
Samorezov teaches an alginate derivative which is dual ionic and photo-crosslinked.  The alginate derivative is treated with calcium chloride followed by uv light.  See abstract.  The two fundamentally different crosslinking mechanisms result in independent control of hydrogel swelling properties and/or mechanical properties by varying the relative amount of each crosslink type.  See page 1340, left column, last paragraph.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out ionic crosslinking on Sato’s alginate derivative and then to carry out the photocrosslinking.  The skilled artisan would add the ionic crosslinking step because the different crosslinking mechanisms result in independent control of the properties of the hydrogel.  The skilled artisan would vary the relative amount of each type of crosslinking to arrive at desired properties.
The cited references do not teach that the product is in the form of a bead or a spherical shape.  The skilled artisan would make a routine choice to prepare a physical shape according to practical needs.  MPEP 2144.04 states that changes in shape have been found as a matter of choice which a person of ordinary skill in the art would have found obvious.

Conclusion
Claims 6, 10, 17, 21, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/LAYLA D BERRY/Primary Examiner, Art Unit 1623